Citation Nr: 1739891	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-33 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative lumbosacral intervertebral disc L5-S1 (low back disability) prior to July 19, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 20 percent for left carpal tunnel syndrome (CTS).  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic musculoskeletal pain.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right CTS.  

6.  Entitlement to an effective date earlier than July 17, 2009, for the grant of service connection for a low back disability.
7.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected low back disability.  

8.  Entitlement to service connection for a cervical spine disorder. 

9.  Entitlement to service connection for a left arm, shoulder, and elbow disorder (left arm disorder), to include as secondary to a cervical spine disorder. 

10.  Entitlement to service connection for a right arm nerve disorder, to include right CTS and right ulnar nerve entrapment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and from November 1983 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Additional medical evidence has been associated with the claims file after the issuance of the last statement of the case (SOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in a February 2016 statement.

The Veteran separately perfected appeals for an application to reopen entitlement to service connection for right CTS and a claim of entitlement to service connection for right ulnar entrapment.  However, after reviewing the contentions and evidence, the Board determines that these issues certified to the Board should be re-characterized and are more accurately stated as listed on the title page of this decision.

The issues of entitlement to service connection for a cervical spine disorder, a left arm disorder, and a right arm nerve disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to July 19, 2012, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, the combined range of motion of the thoracolumbar spine to 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  As of July 19, 2012, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  The Veteran's right lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve has been no more than moderate in severity during the entire appeal period.  

4.  The Veteran's left CTS manifested with an incomplete paralysis of the musculospiral nerve that was no more than mild in severity for his non-dominant upper extremity during the entire appeal period.  

5.  In a July 2005 rating decision, the Columbia, South Carolina, RO denied the claim of entitlement to service connection for chronic musculoskeletal pain.  Although notified of the Columbia RO's decision by an August 2005 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

6.  Evidence associated with the claims file since the July 2005 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic musculoskeletal pain, other than headaches, neck, low back, and bilateral leg disabilities, and does not raise a reasonable possibility of substantiating the claim.

7.  In a December 2005 rating decision, the Columbia RO denied the claim of entitlement to service connection for bilateral CTS.  Although notified of the Columbia RO's decision by a December 2005 letter, the Veteran did not appeal this decision and he did not submit new and material evidence within one year, and the decision became final. 

8.  Evidence associated with the claims file since the December 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right CTS and raises a reasonable possibility of substantiating the claim.

9.  A reasonable reading of the July 2005 rating decision established that service connection for a low back disability was denied, which decision became final.  The Veteran did not file an application to reopen the claim for service connection for a low back disability prior to July 17, 2009.  

10.  The Veteran does not currently have left lower extremity radiculopathy and has not had such a disability at any point since filing his claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a low back disability prior to July 18, 2012, and an initial disability rating in excess of 20 percent since July 19, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  The criteria for an initial disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

3.  The criteria for an initial disability rating in excess of 20 percent for left CTS have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8714 (2016).

4.  The July 2005 rating decision denying entitlement to service connection for chronic musculoskeletal pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

5.  As evidence received since the July 2005 rating decision is not new and material, the criteria for reopening the claim of entitlement to service connection for chronic musculoskeletal pain, other than headaches, neck, low back, and bilateral leg disabilities, are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The December 2005 rating decision denying entitlement to service connection for bilateral CTS is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

7.  As pertinent evidence received since the December 2005 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for right CTS disorder are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

8.  The criteria for an effective date earlier than July 17, 2009, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2016).

9.  The criteria for service connection for left lower extremity radiculopathy, to include as secondary to a service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations for his low back disability in February 2010 and July 2012.  In a July 2017 statement, the Veteran's representative contended that a new VA examination was warranted for the Veteran's back because the July 2012 VA examination was too old to adequately evaluate this disability.  However, the mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Neither the record, nor the Veteran or his representative, has alleged a worsening of the low back disability symptoms since the July 2012 VA examination.  Accordingly, this VA examination is adequate to decide the Veteran's claim. 

Increased Ratings, Generally

The Veteran asserts that his back, right lower extremity radiculopathy, and left CTS disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.
In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned ratings following the grant of service connection for these disabilities; thus, the appeal periods stem from July 17, 2009, for the low back disability and right lower extremity radiculopathy and since September 23, 2009, for the left CTS. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back Disability and Right Lower Extremity Radiculopathy

The Board shall analyze the Veteran's back and right lower extremity radiculopathy claims together as the evidence pertaining to the severity of these disabilities is located in the same or similar documents in the record.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Degenerative arthritis of the spine, to include degenerative lumbosacral intervertebral disc at the L5-S1 spinal segments, is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

DC 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

A July 2009 VA primary care note showed the Veteran's complaints of pain in the left upper and lower back.  A physical evaluation showed that the Veteran experienced muscle spasms and tenderness to palpation in the lumbosacral spine.  

In July 2009, the Veteran filed a claim for service connection for his low back disability.  

A September 2009 VA physical therapy note showed pain in the lower back that was a six or seven out of a possible ten after taking two doses of pain medication.  Objective testing showed that his gait and posture were within normal limits.  He was prescribed treatment using a transcutaneous electrical nerve stimulator (TENS) unit.  

In a November 2009 statement, the Veteran asserted that his lower back pain was manifested as musculoskeletal pain and that he had pain in both of his legs as a result of his lower back pain.  

During a February 2010 VA examination, the Veteran complained of bilateral leg pain since 1987 that was gradual and chronic.  He stated that he had weakness in his legs.  He also asserted that he had musculoskeletal pain that was connected to his back and that he took pain medication to treat his lower back pain.  He complained of burning, tingling, and throbbing paresthesias and dysesthesias in his legs from the lower back to the feet.  He endorsed symptoms of leg weakness, stiffness, numbness, pain, and impaired coordination.  Muscle strength testing showed 4/5 in the lower extremities, and the peripheral reflex examination showed 1+ in both lower extremities, except that plantar flexion was normal.  The examiner noted no muscle atrophy or an abnormal muscle tone or bulk.  The Veteran did not exhibit any tremors, tics, or abnormal movements, and the examiner determined that the Veteran's nerve disorder did not affect any joint function.  The examiner noted that the Veteran had an abnormal gait, which was antalgic.  While his Romberg sign was normal, he was unable to tandem walk or walk on his heels due to weakness.  The examiner also noted that the Veteran's lower back disability did not affect his occupation and that it had a mild impact on his chores, shopping, exercise, sports, and recreation, but did not impact his travelling, bathing, feeding, dressing, toileting, or grooming.  The examiner also determined that the Veteran's leg pain was due to neuralgia symptoms and that these symptoms moderately impacted his chores, exercise, and sports.  While the Veteran's neuralgia symptoms mildly impacted his shopping, recreation, and travelling, they did not impact his bathing, feeding, dressing, toileting, and grooming.  

The Veteran endorsed symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and pain in his lumbar spine.  The examiner noted that there were no flare-ups or incapacitating episodes caused by the spinal disability.  The Veteran also did not experience any urinary or fecal incontinence.  Upon physical examination, the Veteran's gait was antalgic and he had lumbar flattering, but he did not have symptoms of gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis of the thoracolumbar spine.  His thoracic scarospinals showed bilateral spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  A motor examination showed active movement against some resistance in his lower extremities, and his muscle tone was normal and he did not have any muscle atrophy.  A sensory examination was normal for the lower extremities, and his reflex examination showed hypoactive reflexes.  Range of motion testing showed forward flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that range of motion testing showed active pain initially and after repetitive-use testing, but that there was no additional limitation after repetitive-use testing.  The examiner noted that there was evidence of spasm and guarding in the thoracic sacrospinalis, but when asked if the muscle spasm was severe enough to be responsible for an abnormal gait or abnormal spinal contour, the examiner replied, "No."  The examiner noted that the Veteran's back did not show jerking movement.  The Veteran also had symptoms of light tenderness, which did not cause pain, and deep palpation and rotation, which caused pain.  The examiner confirmed a diagnosis of degenerative lumbosacral intervertebral disc L5-S1 with right radiculopathy.  

In a June 2010 notice of disagreement (NOD), the Veteran requested an increased rating for his low back disability due to constant decreased mobility, pain management, and continuing treatment.  He also requested a higher rating for his right lower extremity radiculopathy.

During a July 2012 VA examination, the Veteran complained of flare-ups, which "almost immobilized" him.  Initial range of motion testing showed forward flexion to 50 degrees with pain noted at 30 degrees, extension to 15 degrees with pain noted at 15 degrees, right lateral flexion to 20 degrees with pain noted at 20 degrees, left lateral flexion to 25 degrees with pain noted at 25 degrees, right lateral rotation to 15 degrees with pain noted at 15 degrees, and left lateral rotation to 25 degrees with pain noted at 25 degrees.  After repetitive-use testing, the Veteran's forward flexion was to 50 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 25 degrees.  The examiner noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran also had bilateral paraspinal muscle tenderness at the L4-S1 spinal segments, including at the bilateral quadratus lumborum muscles.  The Veteran also experienced guarding and/or muscle spasm that did not result in an abnormal gait or spinal contour.  

Muscle strength testing showed normal results, except that the Veteran's right dorsiflexion and great toe extension were hypoactive.  A reflex examination showed that the Veteran's bilateral deep tendon reflexes were absent from his knees and ankles.  A sensory examination showed normal results in both lower extremities.  The Veteran's straight leg raising tests were negative.  The examiner noted mild paresthesias and/or dysesthesias symptoms in the right lower extremity stemming from radiculopathy, but the Veteran did not experience any constant or intermittent pain or numbness in either lower extremity.  The examiner noted that the Veteran did not have any incapacitating episodes stemming from his low back disability and that he did not have any neurological abnormalities, such as bladder or bowel problems.  The examiner also noted that the Veteran used a single-point case for his low back pain.  The examiner determined that the Veteran's low back disability impacted his ability to work because of decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity, and pain.  

During a July 2012 VA examination for peripheral nerves, the Veteran was noted to have mild paresthesias and/or dysesthesias and numbness in his right lower extremity, but he did not have any constant or intermittent pain.  Muscle strength and sensory testing showed normal results, but his reflexes were absent in the ankles and knees.  He did not show any trophic changes and his Phalen's and Tinel's signs were negative for both lower extremities.  Following a comprehensive nerve evaluation, the examiner determined that the Veteran's right external poplear or common peroneal nerve had mild incomplete paralysis but that his bilateral sciatic, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, obturaror, external cutaneous nerve of the thigh, ilio-inguinal, and left common peroneal nerves were normal.  The examiner determined that the Veteran's peripheral nerve disorders in his upper and lower extremities did not impact this ability to work.  

In a December 2012 Army hospital treatment record, the Veteran was noted to have chronic low back pain.  His bilateral lower extremities showed normal motor and sensory results, but his ankle and knee reflexes were diminished.  The Veteran was able to rise from a sitting position, he had a normal stance, and he did not exhibit a start hesitation.  His gait was tandem but with some unsteadiness, and he was able to touch his heels and toes.  

In a December 2012 statement, the Veteran contended that the 20 percent disability rating assigned to his low back disability should be assigned earlier than July 19, 2012.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent prior to July 12, 2012, and is against an initial evaluation in excess of 20 percent thereafter.  The Board will address each evaluation separately.  

As to the 10 percent rating, at the time of the February 2010 VA examination, the Veteran had 70 degrees of flexion and a combined range of motion of 190 degrees.  The examiner made a specific finding that the Veteran's muscle spasm or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Such clinical findings do not fall under the 20 percent rating criteria to warrant a higher rating for prior to July 19, 2012.  

As to the 20 percent rating as of July 19, 2012, the evidence does not establish that the Veteran's flexion is limited to 30 degrees or less.  The July 2012 VA examination showed that the Veteran's forward flexion of the thoracolumbar spine was limited to 50 degrees, and that pain began at 30 degrees.  The General Rating Formula for Diseases and Injuries of the Spine specifically contemplate pain ("With or without symptoms such as pain (wh[e]ther or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.").  Thus, while the Veteran had pain at 30 degrees, he was able to flex his thoracolumbar spine to 50 degrees.  The July 2012 examiner noted the Veteran's complaints that his back is almost immobilized during flare-ups; however, the examiner specifically determined that the Veteran did not experience any symptoms of ankylosis in his spine.  Thus, the criteria for a 40 percent rating are not met since July 19, 2012.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion was not limited to 60 degrees or less for the thoracolumbar spine prior to July 19, 2012, or 30 degrees or less since July 19, 2012, and the Veteran does not have ankylosis.  Thus, higher ratings under these provisions are not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit.  Specifically, none of the evidence indicates that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period on appeal.  In fact, the Veteran has not alleged any incapacitating episodes during the appeal, he denied any such episodes during the July 2012 VA examination, and there is no indication in the record that rest was prescribed by a treating physician or that it lasted more than two weeks at a time.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back, apart from his right lower extremity radiculopathy.  The Veteran has routinely denied bladder and bowel dysfunction symptoms, including in February 2010 and July 2012 VA examination reports.  Thus, any additional separate ratings are not appropriate for any neurological abnormalities at this time. 

The Board finds that the Veteran's right lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was moderate in severity during the entire appeal period.  While the Veteran complained of bilateral leg pain throughout the appeal, the February 2010 and July 2012 VA examination reports show that his symptoms have been no more than moderate.  Specifically, these reports show that the Veteran experienced mild paresthesias and/or dysesthesias, as well as hypoactive or absent reflexes, in the right lower extremity.  Additionally, the July 2012 VA examiner determined that his right leg nerve symptoms were mild.  Overall, the record does not show that the Veteran's right lower extremity radiculopathy symptoms resulted in a moderately severe impairment of the nerve.  Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal.  38 C.F.R. § 4.124a, DC 8520. 

In sum, the Board finds that evaluations in excess of those assigned by the RO to the Veteran's low back disability and the radiculopathy of the right lower extremity are not warranted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left CTS

The Veteran also contends that his left hand carpal tunnel syndrome should be rated higher than the currently assigned disability rating of 20 percent. 

The Veteran's left CTS disability is rated under 38 C.F.R. § 4.124a, DC 8714 for incomplete paralysis of the musculospiral nerve (radial nerve).  Neuralgia is characterized by dull and intermittent pain, of typical distribution so as to identify the nerve, and is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuralgia ratings of the musculospiral nerve group are rated based on paralysis under DC 8514.

DC 8514 provides that mild incomplete paralysis is rated as 20 percent disabling for both the major and minor side.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis is rated as 30 percent disabling on the major side and 20 percent on the minor.  Id.  A 50 percent rating is warranted for severe incomplete paralysis of the major side and 40 percent on the minor.  Id.  The record shows that the Veteran is right-handed; thus, his left CTS affects his non-dominant hand.  

The Veteran filed a claim of entitlement to service connection for bilateral CTS in September 2009.  

During a February 2010 VA examination, the Veteran complained of bilateral carpal tunnel.  He stated that his fingers and hands lock.  He asserted that he must massage his fingers.  He described his symptoms as tightening, numbness, and tingling.  The examiner noted that the Veteran currently used splints on his hands.  
He was noted to have 4/5 motor weakness and 1+ reflexes in his upper extremities.  The examiner noted that the Veteran had neuralgia associated with left CTS and that this disability moderately impacted his ability to do chores, shopping, sports, and exercise.  This disability mildly impacted his ability to participate in recreational activities, bathing, and grooming, and it did not impact his travelling, dressing, and toileting.  Upon physical examination, the Veteran's upper extremity motor examination showed active movement against some resistance.  His sensory examination was normal, but his reflexes were hypoactive.  

In his June 2010 NOD, the Veteran stated that he wore braces on both of his hands for his CTS symptoms.  

During a July 2012 VA examination, the Veteran's diagnosis of left CTS was confirmed.  He complained of increased tingling and having to wear his wrist brace more frequently.  His symptoms included mild paresthesias and/or dysesthesias and numbness in the left upper extremity but he did not have any constant or intermittent pain in this extremity.  Muscle strength and sensory testing showed normal results, but his reflexes were hypoactive in the biceps, triceps, and bracioradialis.  The examiner noted that all of the Veteran's left upper extremity nerves were normal.  The examiner also noted that a January 2008 electromyogram (EMG) study showed normal left upper extremity results.  The examiner determined that the current findings were inconsistent with CTS.

In a December 2012 statement, the Veteran again endorsed symptoms of left CTS.   

After a thorough review of the evidence of record, the Board finds that the Veteran's left CTS manifested with an incomplete paralysis of the musculospiral (radial) nerve that was no more than mild in severity for his non-dominant upper extremity during the entire appeal period.  Specifically, the February 2010 VA examiner determined that the Veteran had neuralgia associated with his left CTS.  The examiner noted the presence of a wrist splint.  The motor, sensory, and reflex findings from the February 2010 and July 2012 VA examinations show that the Veteran's symptoms have been mild.  In fact, the Veteran has endorsed symptoms of tingling, numbness, and tightening during the appeal period, but the July 2012 VA examiner has indicated that these symptoms are inconsistent with CTS.  Overall, the record does not show that these symptoms have resulted in a moderate incomplete paralysis of the affected nerve in the non-dominant, left upper extremity, which would equal the current disability rating of 20 percent.  Thus, the evidence indicates that a rating in excess of 20 percent for left CTS is not warranted at any time during the appeal.  

As the preponderance of the evidence is against an initial disability rating in excess of 20 percent for left CTS, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied to this extent.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for a low back disability, right lower extremity radiculopathy, and left CTS.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Applications to Reopen Service Connection, Generally

The Veteran filed applications to reopen previously denied claims of entitlement to service connection for bilateral CTS and chronic musculoskeletal pain in September 2009.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

Chronic Musculoskeletal Pain

In a July 2005 rating decision, the Columbia RO denied the claim of entitlement to service connection for chronic musculoskeletal pain because the Veteran did not have a current diagnosis of a chronic disorder.  Specifically, while this RO noted that the Veteran was treated for left shoulder, neck, and back pain in 2003, these symptoms were considered acute and transitory with no lasting residuals.  Additionally, the rating decision noted that the Veteran did not have any complaints of any chronic musculoskeletal pain during a May 2005 VA examination.  The Veteran was notified of the RO's denial by an August 2005 letter, but he did not appeal this decision or submit new and material evidence within one year.  Thus, the July 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the July 2005 rating decision, the Veteran has submitted additional lay statements alleging that his chronic musculoskeletal pain disorder is the same as his symptoms associated with his back, legs, and neck disorders.  Specifically, he clarified in November 2009 that he had chronic musculoskeletal pain in his lower back and bilateral legs.  Additionally, in his June 2010 NOD, the Veteran indicated that his chronic musculoskeletal pain manifested as chronic headaches, upper and lower back pain, and neck pain stemming from an in-service motor vehicle accident (MVA).  He made similar statements in December 2012.  

Numerous medical treatment records, including a February 2010 VA examination report, show that the Veteran was claiming that his lower back pain was the same as his chronic musculoskeletal pain.  Of note, the February 2010 VA examiner did not diagnose the Veteran with a separate disorder manifested as chronic musculoskeletal pain.  Additionally, the disabilities the Veteran claims were part of his claim for a chronic musculoskeletal pain are disabilities have been either awarded service connection (headaches, low back disability, and radiculopathy in the right lower extremity), or there is a pending claim for service connection (cervical spine disability).  

The record shows that the Veteran's does not have a separately diagnosable chronic musculoskeletal pain disorder apart from his symptoms associated with headaches, neck, back, and leg disorders.  Although the Veteran has submitted new evidence since the July 2005 rating decision in the form of medical treatment records and lay statements indicating that his chronic musculoskeletal pain is the same as his headache, back, neck, and bilateral leg symptoms, this evidence is not material as to a current diagnosis of chronic musculoskeletal pain, other than headaches, neck, low back, and bilateral leg disabilities,.  The evidence submitted since the July 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for chronic musculoskeletal pain separate from the other disabilities and does not raise a reasonable possibility of substantiating the claim because the new evidence does not show that the Veteran has a current disability manifesting as chronic musculoskeletal pain separate from disabilities for which service connection is already granted or disorders which are the subject of this decision.  Thus, the application to reopen a claim of entitlement to service connection for a chronic musculoskeletal pain disorder is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Right CTS

The Veteran also submitted an application to reopen a claim of entitlement to service connection for bilateral CTS in July 2009.  In an April 2010 rating decision, the RO granted service connection for left CTS, but denied the Veteran's claim for right CTS.  

In a December 2005 rating decision, the Columbia RO denied the claim of entitlement to service connection for bilateral CTS because there was not a current chronic disability following a nerve conduction study, although the RO indicated the Veteran was treated for CTS versus over use syndrome in service.  The Veteran was notified of the Columbia RO's denial by a December 2005 letter, but he did not appeal this decision or submit new and material evidence within one year.  Thus, the December 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the December 2005 rating decision, the Veteran has submitted additional medical evidence showing multiple diagnoses of nerve disorders in his right upper extremity, including right CTS and right ulnar nerve entrapment.  For example, a July 2012 VA examiner determined that the Veteran had mild, incomplete paralysis of the ulnar nerve in the right arm and a January 2008 EMG study showed abnormal results in the Veteran's right upper extremity.  Additionally, a VA doctor opined that the Veteran's diagnosed neuralgia of the ulnar nerve and cubital tunnel syndrome were more likely than not related to his in-service MVA.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, i.e., shows the presence of a current disability, and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for right CTS is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Earlier Effective Date for the Grant of Service Connection for a Low Back Disability

The Veteran contends that he is entitled to an earlier effective dates for the grant of service connection for his low back disability.  Specifically, he alleges that he filed a service connection claim for a back disorder in April 2005.  

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).  For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155; 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, an informal claim was any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  

The Veteran claims that his prior claim for service connection in April 2005 for chronic musculoskeletal pain included a claim for service connection for a low back disability.  The Board finds such allegation by the Veteran to be reasonable, as the RO, in the July 2005 rating decision, specifically addressed the Veteran's back when denying the claim for service connection for chronic musculoskeletal pain.  However, the Veteran, as laid out above, the Veteran did not appeal the July 2005 rating decision, and that decision is final.

The record shows that the first statement from the Veteran showing an intent to apply for service connection for a low back disability since the July 2005 rating decision came from the VA Form 21-4138 that was received on July 17, 2009.  In fact, the Veteran specifically state in that form that he was filing a "new claim for disk problems with L-5 and S-1."  (Emphasis added.)  The effect of the finality of the July 2005 rating decision is to preclude an award of an effective date prior to that decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).   

In this case, there simply is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.  The applicable laws and regulations afford no equitable relief.  See 38 U.S.C.A. § 7104 (c); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which an earlier effective date may be assigned for service connection for the low back disability, and the proper effective date is July 17, 2009.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.

Service Connection for Left Lower Extremity Radiculopathy

The Veteran contends that he currently has radiculopathy in his left lower extremity and that this disorder is caused by his active duty service and/or his service-connected low back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed a claim for service connection for bilateral leg pain in November 2009.  In his June 2010 NOD, the Veteran contended that his low back disability impacted both of his legs and caused pain.  He made very similar contentions in a December 2012 statement.  

In addition to the lay evidence noted above, the claims file includes medical evidence in which the Veteran's left leg symptoms were discussed.  For example, a February 2008 private treatment record showed that the Veteran's left lower extremity had normal muscle tone and strength with no muscle atrophy.  

Following a physical examination in February 2010, a VA examiner determined that the Veteran only had radiculopathy in his right leg due to his low back disability.  Even though the examiner noted the Veteran's complaints of painful bilateral legs, the examiner did not diagnose the Veteran with left leg radiculopathy.  

In a December 2010 Army hospital treatment note, the Veteran complained of chronic low back pain with L5-S1 radiculopathy.  The doctor noted that the Veteran stated that he developed atrophy of his left lower extremity.  However, the doctor did not diagnose the Veteran with left lower extremity radiculopathy.  

During a July 2012 VA examination, the examiner noted that the Veteran did not have constant or intermittent pain, paresthesias and/or dysesthesias, or numbness in his left lower extremity.  The examiner specifically indicated that the Veteran's left sciatic, common peroneal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, obturator, external cutaneous, and ilio-inguinal nerves were normal.  This examiner also noted a January 2008 EMG study, which showed that the Veteran's left lower extremity nerve conduction study was normal.  

Given this evidence, the Board finds that the Veteran does not currently have left lower extremity radiculopathy and has not had such a disability at any point since filing his claim for service connection.  The only evidence indicating the presence of this disability prior to and during the appeal period comes from the Veteran's lay statements.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, the Veteran's lay assertions of left leg pain cannot constitute competent medical evidence in support of a current diagnosis of radiculopathy.  Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The record shows that the Veteran has not been diagnosed with any left lower extremity radiculopathy disorder since filing his service connection claim.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying left lower extremity radiculopathy disorder that can be related to service or a service-connected disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for left lower extremity radiculopathy must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

An initial disability rating in excess of 10 percent for low back disability prior to July 17, 2009, and in excess of 20 percent thereafter is denied.  

An initial disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

An initial disability rating in excess of 20 percent for left CTS is denied.  

An effective date earlier than July 17, 2009, for the grant of service connection for a low back disability is denied

The application to reopen a claim of entitlement to service connection for chronic musculoskeletal pain is denied. 

The application to reopen a claim of entitlement to service connection for right CTS is granted.  

Service connection for left lower extremity radiculopathy, to include as secondary to service-connected low back disability, is denied. 


REMAND

The Board must remand the claims of entitlement to service connection for a cervical spine disorder, a left arm disorder, and a right arm nerve disorder to schedule the Veteran for VA examinations. 

In regard to the cervical spine and left arm disorders, the Veteran was afforded a VA examination in February 2010, during which the examiner opined that it was less likely as not that the Veteran's current cervical spine and left arm disorders were caused by his active duty service because the Veteran's service treatment records do not show treatment for these disorders.  The Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Barr, 21 Vet. App. at 312.  Additionally, the record shows multiple complaints of cervical spine symptoms in service, which the February 2010 VA examiner did not address.  This examiner also did not discuss whether the Veteran's left arm disorder is caused or aggravated by his cervical spine disorder.  The Board must also remand the left arm disorder claim as this claim is inextricably intertwined with the cervical spine claim, which the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  
Thus, these claims are remanded to afford the Veteran a new VA examination to ascertain the nature and etiology of the Veteran's cervical spine and left arm disorders.  

Regarding the Veteran's right arm nerve disorder, to include right CTS and right ulnar nerve entrapment, the Veteran underwent VA examinations in February 2010 and July 2012; however, the Board determines that these examinations are inadequate to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 312.  Specifically, the February 2010 VA examiner determined that the Veteran did not have right CTS and that he did not have such a disorder during active duty service.  However, this examiner did not address the significance of a February 2005 service treatment record in which the Veteran was diagnosed with rule out carpal tunnel in both wrists and prescribed splints for both hands.  Additionally, this examiner diagnosed the Veteran with a right ulnar nerve entrapment disorder but did not provide an etiology for this disability.  Similarly, while the February 2012 VA examiner noted a January 2008 EMG study that showed the presence of moderate right ulnar entrapment neuropathy across the elbow, which was diagnosed as right cubital tunnel syndrome, the examiner did not provide an opinion as to the etiology of this right arm nerve disorder.  Thus, the Veteran should be provided with a new VA examination to determine the current diagnosis and etiology of his right arm disorder symptoms.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine and left arm disorders.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current neck and left arm, shoulder, and elbow symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by his cervical and left arm, shoulder, and elbow disorders.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran's current cervical spine disorder had its onset in service.  

In providing an opinion, the examiner should discuss a June 1987 radiological consultation report after the Veteran complained of cervical spine pains following his involvement in an MVA.  See VBMS document type "STR-Medical," receipt date 05/02/2005, at page 74.  The examiner should also discuss the Veteran's complaints of and treatment for cervical pain in a May 1999 service treatment record.  See VBMS document type "STR-Medical," receipt date 05/02/2005, at page 116.  The examiner should also discuss a December 2003 service treatment record showing complaints of left shoulder, back, and neck pain.  See VBMS document type "STR-Medical," receipt date 05/02/2005, at page 107.  

b. Whether the Veteran's current left arm, shoulder, and elbow disorders had their onset during service.  In formulating an opinion, the examiner should discuss a December 2003 service treatment record showing complaints of left shoulder, back, and neck pain and the March 2005 separation examination showing complaints of numbness and tingling in the shoulder.  See VBMS document type "STR-Medical," receipt date 05/02/2005, at page 107; see also VBMS document type "STR-Medical," receipt date 05/02/2005, at page 63.

c. If the answer to "b." is negative (that left arm, shoulder, and elbow disorders did not have their onset in service), please address whether the Veteran's left arm, shoulder, and elbow disorders are caused or permanently aggravated by his cervical spine disorder.  

In formulating an opinion, the examiner should discuss September 2009 and June 2010 statements from the Veteran's VA doctor who indicated that the Veteran's cervical spine disease was caused by trauma, that he was involved in an MVA in June 1987, and that his cervical spine symptoms were agitated in December 1991, May 1999, and December 2003 during physical fitness in service.  See VBMS document type "Medical Treatment Records-Government Facility," receipt date 09/23/2009, at page 1; VBMS document type "Medical Treatment Records-Government Facility," receipt date 04/15/2010, at page 2.

The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right arm nerve disorder, to include right CTS and right ulnar nerve entrapment.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current right arm nerve disorder symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by his right arm nerve disorder.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current right arm nerve disorder had its onset during service.  

In providing an opinion, the examiner should discuss a February 2005 service treatment record that showed the Veteran's complaints of to rule out carpal tunnel syndrome in both wrists and showed that he was prescribed wrist splints for both upper extremities.  See VBMS document type "Medical Treatment Records-Government Facility," receipt date 10/28/2010, at page 21.  The examiner should also discuss the Veteran's March 2005 separation examination, which showed an evaluation of "cardinal tunnel" in both hands.  See VBMS document type "STR-Medical," receipt date 05/02/2005, at page 63.  

The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for a cervical spine disorder, a left arm disorder, and a right arm nerve disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


